Citation Nr: 9918005	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-40 243	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nasal 
disorder.

3. Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

4. Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:   The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran has active service from March 1953 to February 
1955.  This appeal arises from a July 1992 rating action 
which denied service connection for a left eye disorder, and 
a May 1994 rating action which denied service connection for 
a nasal disorder, in each case on the grounds that new and 
material evidence had not been submitted to reopen the claim.  
This appeal also arises from a February 1997 rating action 
which denied service connection for PTSD, and which granted 
an increased rating from 0% to 10% for bilateral pes planus; 
the veteran appeals the 10% rating as inadequate.


REMAND

In September 1998, the veteran requested a hearing before a 
Member of the Board of Veterans Appeals (Board) at the RO.  
Instead, by letter of January 1999, the RO notified the 
veteran of a hearing that had been scheduled for him before a 
hearing officer at the RO for a date in March 1999.  In 
February 1999, the veteran canceled the RO hearing scheduled 
for March 1999.  

By letter of April 1999, the Board notified the veteran of a 
hearing before a Member of the Board that had been scheduled 
for him at his request in Washington, D.C. for a date in late 
June 1999.  In May 1999, a communication was received from 
the veteran wherein he stated that he was unable to attend a 
Board hearing in Washington, D.C.  A Board Contact Report 
dated in early June 1999 indicates that the veteran's 
representative was contacted and stated that the veteran was 
unable to attend the Board hearing scheduled for late June 
1999 in Washington, D.C., but requested clarification as to 
whether the veteran wanted a hearing before a Member of the 
Board at the RO.  By letter of early June 1999, the Board 
requested the veteran to clarify whether he wanted to attend 
the hearing before a Member of the Board which had been 
scheduled for a date in late June 1999 in Washington, D.C., 
or whether he would not be able to attend the scheduled 
hearing in Washington, D.C. and instead wanted a hearing 
before a Member of the Board at the RO, or whether he no 
longer wanted a hearing.  The veteran responded in mid-June 
1999 that would not be able to appear for the scheduled 
hearing in Washington, D.C., and instead requested a hearing 
before a Member of the Board at the RO.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issues on appeal.  The RO need not readjudicate the claims, 
and a Supplemental Statement of the Case need not be issued.       

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


